        Case 1:18-cr-00601-PGG Document 456 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

MURVIN REIGOUD MAIKEL,                                       18 Cr. 601 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Murvin Maikel, currently scheduled for May 12,

2021, will now take place on June 3, 2021 at 2:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

              Any submissions on behalf of the Defendant are due May 13, 2021, and any

submission by the Government is due on May 20, 2021.

Dated: New York, New York
       April 22, 2021
